Appellee recovered a judgment against appellants in a tort action, the sum total of which did not exceed $20. The judgment of the trial court taxed the entire costs against the defendants, and for a review thereof this appeal is prosecuted. This action of the trial court was violative of the provisions of section 3663 of the Code of 1907, which reads as follows:
"In all actions to recover damages for torts, the plaintiff recovers no more costs than damages, where such damages do not exceed $20, unless the presiding judge certifies that greater damages should have been awarded; and on failure to certify, judgment must be rendered against the plaintiff for such residue."
There was no certificate of the presiding judge that greater damages should have been awarded, and, indeed, as the cause was tried before the court without a jury, no occasion arose for such a certificate, the judgment itself disclosing the maximum amount that should be awarded in the opinion of the trial judge. The following authorities are conclusive to a reversal of the cause, and the rendition of a proper judgment here: Rarden v. Maddox, 141 Ala. 506, 39 So. 95; Guttery v. Boshell, 132 Ala. 596, 32 So. 304; Danforth v. McClellan,196 Ala. 567, 72 So. 104; Holloway v. Henderson Lbr. Co.,203 Ala. 246, 82 So. 344.
Counsel for appellee insists the above section of the Code has no application to a cause tried before the court without a jury, but we find no such exception in the language of the statute. We are of the opinion in such a case the proviso in the statute as to the certificate of the presiding judge has no field for operation, but that the statute means what it plainly says as to recovery of costs in tort actions.
The judgment will be reversed and one here rendered limiting the recovery of plaintiff to the damages awarded of $20, and costs not exceeding such sum, and taxing the plaintiff with the residue of the costs. Let appellee be taxed with the cost of this appeal.
Reversed and rendered.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur. *Page 502